Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Scott A. Hogan on 04/29/2021.
The claims have been amended as follows: 
A vehicle interior panel for use over a deployable airbag, the panel comprising:
	a substrate  configured to split along  a tear seam during airbag deployment to form an airbag door on one side of the tear seam that pivots about a hinge away from a portion of the substrate on an opposite side of the tear seam; and
	a plurality of relief lines formed in the substrate and extending from  the tear seam on the airbag door side of the tear seam,  each relief line being configured to allow the airbag door to bend along one or more of the relief lines during airbag deployment,
wherein a first relief line of the plurality extends from a first point along the tear seam and a second relief line of the plurality extends from a different second point along the tear seam to concentrate airbag deployment forces along a portion of the tear seam  between said first and second points so that the substrate splits along said portion before splitting along a different portion of the tear seam during airbag deployment.
The vehicle interior panel of claim 1, wherein  at least one relief line extends from the tear seam toward the hinge.
The vehicle interior panel of claim 1, wherein  at least one relief line extends from the tear seam to the hinge.
(CANCELED) 
The vehicle interior panel of claim [[4]] 1
The vehicle interior panel of claim [[4]] 1, wherein each relief line extends from the tear seam to the hinge.
The vehicle interior panel of claim [[4]] 1, wherein each relief line extends from the tear seam to a common location along the hinge.
The vehicle interior panel of claim [[4]] 1, wherein each relief line extends from the tear seam to a different location along the hinge.
The vehicle interior panel of claim [[4]] 1, wherein at least two of the plurality of relief lines extend from the tear seam to a first location along the hinge, and at least two other of the plurality of relief lines extend from the tear seam to a different second location along the hinge.
The vehicle interior panel of claim 9, wherein one of the relief lines extending to the first location is parallel with one of the relief lines extending to the second location.
The vehicle interior panel of claim [[4]] 1, wherein at least one of said different points corresponds to a leading edge of the airbag door and another one of said different points corresponds to a different edge of the airbag door.
The vehicle interior panel of claim [[4]] 1, wherein  each of said different points corresponds to a leading edge of the airbag door and a third relief line of the plurality extends from a  different third point[[s]] corresponding[[s]] to a different edge of the airbag door.
The vehicle interior panel of claim [[4]] 1, wherein the plurality of relief lines includes first, second, and third pairs of relief lines with each pair including one relief line extending to a first location along the hinge and another relief line extending to a different second location along the hinge, 
the relief lines of the first pair being parallel with each other,
the relief lines of the second pair extending from respective points along the tear seam corresponding to a leading edge of the airbag door, and
the relief lines of the third pair extending from respective points along the tear seam corresponding to a different edge of the airbag door.
The vehicle interior panel of claim 1, wherein  at least one
The vehicle interior panel of claim 1, wherein the substrate is formed in part by a closed end of an airbag module configured for attachment to a base portion of the substrate at an opening formed through the base portion.
[[A]] The vehicle interior panel of claim 1, 
	
	
wherein at least one of the plurality of relief lines forms an oblique angle with the tear seam.
The vehicle interior panel of claim 16, wherein at least one of the plurality of relief lines forms an angle with the tear seam that is different from an angle formed by another one of the relief lines.
(CANCELED)
[[A]] The vehicle interior panel of claim 1, 
	
	
wherein at least one of the plurality of relief lines forms an angle with the tear seam that is different from an angle formed by another one of the relief lines with the tear seam.
(CANCELED)

the prior art made of record does not show or render obvious a vehicle interior panel for use over a deployable airbag comprising a tear seam and a plurality of relief lines extending from the tear seam at different points which cause the substrate to split along a portion between two relief lines before splitting along a different portion during airbag deployment. 
FR 2780687 A1 teaches a substrate, tear seam, and plurality of relief lines however it does not teach that they concentrate force so that the substrate splits elsewhere after splitting between two of the relief lines. 
FR 3013011 A1 teaches relief lines which even in combination with other art made of record would not cause a substrate to split exclusively between the relief lines before splitting elsewhere. 
US 20040108696 A1 teaches a plurality of relief lines which could concentrate airbag deployment forces as claimed but are not shown to do so. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAXWELL L MESHAKA whose telephone number is (571)272-5693.  The examiner can normally be reached on Mon-Fri 7:30-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul N Dickson can be reached on (571)272-7742.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/MAXWELL L MESHAKA/Examiner, Art Unit 3616                                                                                                                                                                                                        





/PAUL N DICKSON/               Supervisory Patent Examiner, Art Unit 3616